Exhibit 10.2

 

YAHOO! INC.

 

1996 DIRECTORS’ STOCK PLAN

 

NOTICE OF STOCK OPTION GRANT

 

C/o Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

 

You have been granted an option to purchase Common Stock of Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:

 

 

 

Exercise Price per Share:

$             

 

 

Total Number of Shares Granted:

 

 

 

Expiration Date:

 

 

 

Vesting Schedule:

[This Option may be exercised, in whole or in part, in accordance with the
following schedule: 25% of the Shares subject to the Option shall vest and
become exercisable at the end of each three-month period following the Date of
Grant, such that the Option will be fully vested on the first anniversary of the
Date of Grant.]

 

 

 

[This Option shall be fully vested and exercisable as of the Date of Grant.]

 

 

Termination Period:

This Option may be exercised for one year after termination of your Continuous
Status as a Director for any reason, but in no event later than the Expiration
Date as provided above.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1996 Directors’ Stock Plan and the Director
Nonstatutory Stock Option Agreement, both of which are attached and made a part
of this document.

 

OPTIONEE:

 

YAHOO! INC.

 

 

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

 

 

Title:

Chairman & CEO

 

 

 

 

 

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

YAHOO! INC.

 

DIRECTOR NONSTATUTORY STOCK OPTION AGREEMENT

 

1.             Grant of Option. The Board of Directors of the Company hereby
grants to the Optionee named in the Notice of Stock Option Grant attached as
Part I of this Agreement (the “Optionee”), an option (the “Option”) to purchase
a number of Shares, as set forth in the Notice of Stock Option Grant, at the
exercise price per share set forth in the Notice of Stock Option Grant (the
“Exercise Price”‘), subject to the terms and conditions of the 1996 Directors’
Stock Plan, as amended (the “Plan”), which is incorporated herein by reference.
(Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Plan.)  In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Director Nonstatutory Stock
Option Agreement (this “Agreement”), the terms and conditions of the Plan shall
prevail.

 

2.             Exercise of Option.

 

(a)           Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and the applicable provisions of the Plan and this Agreement. In the event of
the Optionee’s death, disability or other termination of the Optionee’s
Continuous Service as a Director, the exercisability of the Option is governed
by the applicable provisions of the Plan and this Agreement.

 

(b)           Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

 

3.             Method of Payment. Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:

 

(a)           cash;

 

--------------------------------------------------------------------------------


 

(b)           check;

 

(c)           delivery of a properly executed Exercise Notice together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the exercise price; provided
that the Board may from time to time limit the availability of any non-cash
payment alternative; or

 

(d)           surrender of other Shares which (a) either have been owned by the
Optionee for more than six (6) months on the date of surrender or were not
acquired, directly or indirectly, from the Company, and (b) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares.

 

4.             Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
or pursuant to a domestic relations order (as defined by the Code or the rules
thereunder) and may be exercised during the lifetime of the Optionee only by the
Optionee or a transferee permitted by Section 12 of the Plan. The terms of the
Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

 

5.             Term of Option; Corporate Transaction. This Option may be
exercised only within the term set out in the Notice of Stock Option Grant, and
may be exercised during such term only in accordance with the Plan and the terms
of this Agreement. Notwithstanding any other provision herein, in the event of a
Corporate Transaction, this Option shall become fully vested and may be subject
to early termination as provided in Section 13(b) of the Plan.

 

6.             Tax Consequences. Set forth below is a brief summary of certain
federal and California tax consequences relating to this Option under the law in
effect as of the date of grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT HIS
OR HER OWN TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a)           Exercising the Option. Since this Option does not qualify as an
incentive stock option under Section 422 of the Code, the Optionee may incur
ordinary federal and California income tax liability upon exercise. The Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price.

 

(b)           Disposition of Shares. If the Optionee holds the Exercised Shares
for more than one year, gain realized on disposition of the Shares will be
treated as long-term capital gain for federal and California income tax
purposes.

 

3

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Agreement. You acknowledge and agree
that you have reviewed the Plan and this Agreement in their entirety, have had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understand all provisions of the Plan and this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions relating to the Plan and this
Agreement.

 

OPTIONEE:

 

YAHOO! INC.

 

 

 

 

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Print Name

 

 

 

4

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Agreement. In consideration of the Company’s
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Agreement, the undersigned hereby agrees to be irrevocably bound by the
terms and conditions of the Plan and this Agreement and further agrees that any
community property interest shall be similarly bound. The undersigned hereby
appoints the undersigned’s spouse as attorney-in-fact for the undersigned with
respect to any amendment or exercise of rights under the Plan or this Agreement.

 

 

 

 

 

Spouse of Optionee

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:

Yahoo! Inc.

 

 

Attn:

Stock Option Administrator

 

 

Subject:

Notice of Intention to Exercise Stock Option

 

This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase                     shares of Yahoo! Inc. Common
Stock, under and pursuant to the Company’s 1996 Directors’ Stock Plan and the
Director Nonstatutory Stock Option Agreement dated                    , as
follows:

 

Grant Number:

 

 

 

Date of Purchase:

 

 

 

Number of Shares:

 

 

 

Purchase Price:

 

 

 

Method of Payment of

 

Purchase Price:

 

 

 

Social Security No.:

 

 

The shares should be issued as follows:

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------